DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 6-10; and addition of new claim 21 are noted.
Applicant’s reply overcomes the rejections under 35 USC 112(b).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2009/0158641), as evidenced by Grimmer (“IMO 2020 Part 1: The evolution of the marine sulfur regulation”).
Regarding claims 1, 2 and 21, Hayes discloses a fuel composition comprising (see [0008]):
80 wt% or greater of a middle distillate base fuel, in particular straight run gas oil, vacuum gas oil, or light cycle oil obtained from fluid catalytic cracking (see [0101]; [0106]); and
0.1 to 4 wt% of a base oil component (see [0107]; [0140], base oil component improves lubricity).
While Hayes defines the concentrations in weight percentage instead of volume percentage, the corresponding volume percentages are inherently at least overlapping those claimed. The fuel composition may be a marine fuel (see [0096]).
Hayes discloses the fuel composition may have a sulfur content of less than 500 ppmw, but that relevant specifications may depend on the intended use of the fuel composition (see [0111]-[0112]). As for marine fuel, the office notes that a higher sulfur level is acceptable, including limits within the claimed range, as evidenced by Grimmer (which establishes that sulfur content as high as 0.5 wt% is acceptable in some areas in January 2020). Therefore, a person of ordinary skill in the art would find it obvious to allow for a slightly higher sulfur content in the fuel product if the intended use is a marine fuel. The sulfur concentration of the product depends on its end use and would conform to industry specifications. Accordingly, the claimed sulfur concentration is not considered to patentably distinguish over the cited prior art.
Regarding claim 3, based on the disclosed viscosity index, amount of saturates, and sulfur content of the base oil (see [0024]; [0034]; [0035]), the base oil of Hayes is considered to be a Group III base oil.
Regarding claim 4, Hayes discloses wherein the fuel composition further comprises fuel additives (see [0113]).
Regarding claim 5, the claim limits the type of residue if the fuel component is a residue, but does not require this embodiment. Therefore, given that Hayes discloses a fuel component within the scope of the claims, as discussed above, Hayes is considered to teach the claimed fuel composition for the same reasons discussed above.
Regarding claim 6, Hayes discloses wherein the density of the fuel composition is between 0.82 to 0.845 g/cc (see [0112]), corresponding to an API gravity in the range of about 36 to 41, overlapping the claimed range.
Regarding claim 7, Hayes discloses wherein the viscosity of the fuel composition is 2 to 4.5 cSt (see [0112]), overlapping the claimed range.
Regarding claim 11, Hayes discloses wherein the fuel composition may contain a mixture of two or more Fischer-Tropsch derived heavy base oil components (see [0060]). Specific selection of a group I base oil is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art, based on a finite number of base oil types from which to choose and would be associated with a reasonable expectation of success. Selection of group I base oil as an added component to the Hayes composition is therefore considered to be an obvious modification.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1, as evidenced by and/or in view of Kraus et al (US 9,057,035).
Regarding claims 8-10, Hayes discloses the fuel composition described above, including for use as a marine fuel, but does not disclose the amounts of calcium, zinc, and phosphorus in the fuel composition. The office is of the position that, based on the fuel components in Hayes, there is at least a reasonable expectation that the resulting fuel composition inherently has calcium, zinc, and phosphorus levels in line with the claims. Furthermore, Kraus provides evidence that it is known in the art to have very low levels of calcium, zinc, and phosphorus, within the claimed ranges, in a fuel for use as a marine fuel composition (see Tables 3 & 5). Ensuring that the levels of these contaminants are within acceptable levels for a marine fuel product in the composition of Hayes is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. The claimed concentrations of calcium, zinc, and phosphorus are not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Renee Robinson/Primary Examiner, Art Unit 1772